Citation Nr: 0426452	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  03-125 70	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from April 1964 to April 1966, 
including service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, that denied the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  The veteran disagreed with this decision 
later that same month.  A statement of the case was issued in 
April 2003, and the veteran perfected a timely appeal when he 
filed a substantive appeal (VA Form 9) in June 2003.

The Board observes that, in July 2004, the veteran's service 
representative filed a claim of entitlement to service 
connection for cancer of the throat, including based on 
exposure to herbicides.  As this claim is not yet in 
appellate status, this issue is referred back to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran served as a U.S. Army Dental Assistant in 
Company B and C, 15th Medical Battalion, 1st Cavalry Division, 
in Vietnam from September 1965 to March 1966.

3.  There is no credible supporting evidence that the claimed 
stressors occurred during the veteran's period of active 
service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. § 3.102, 
3.303 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, the 
"Court") held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

Here, the RO provided notice to the veteran of the evidence 
needed to substantiate his claim of entitlement to service 
connection for PTSD, in a letter dated in July 2002, prior to 
the adjudication of the claim.  This letter also informed the 
veteran and his representative of VA's obligations to notify 
and assist claimants under the VCAA, what records VA would 
attempt to obtain on behalf of the veteran, what records the 
veteran was expected to provide, and the need to submit any 
evidence in his possession.  Additionally, in a letter dated 
in December 2002, the veteran was asked to provide a personal 
description of the traumatic events that had contributed to 
his PTSD symptoms, as well as statements from others.  He was 
advised that it was his responsibility to help VA obtain all 
evidence necessary to support the claim, and to submit copies 
of treatment records from private doctors, hospitals or 
clinics where he received treatment.  See Pelegrini v. 
Principi, supra.  

The veteran and his representative also were provided with a 
copy of the appealed rating decision and a statement of the 
case.  These documents provided them with notice of the law 
and governing regulations, as well as the reasons for the 
determinations made regarding his claim and the requirement 
to submit medical evidence that established entitlement to 
service connection for PTSD.  By way of these documents, they 
also were specifically informed of the cumulative evidence 
already having been previously provided to VA, or obtained by 
VA on the veteran's behalf.  Thus, the Board observes that 
all of the aforementioned correspondences informed the 
veteran of the evidence he was responsible for submitting and 
what evidence VA would obtain in order to substantiate his 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical and personnel records, and post-
service medical records, including VA medical records and 
examination reports.  Although the Board notes that the 
veteran is receiving benefits from the Social Security 
Administration, those records would not be relevant to the 
question of whether the veteran's claimed in-service 
stressors occurred.  See Cohen v. Brown, 10 Vet. App. 128, 
145 (1997) ("An opinion by a mental health professional 
based on a postservice examination of the veteran cannot be 
used to establish the occurrence of the stressor.")  As will 
be shown below, that is the question to be resolved in this 
case, not the severity or diagnosis of his mental disorder.  
Thus, as those records would not be relevant to the question 
at hand, remand to obtain them is unnecessary.

Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law and 
adjudication of the claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD) poses no 
risk of prejudice to the veteran.  See Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA does not 
require remand where VA thoroughly discussed factual 
determinations leading to conclusion and evidence of record 
provides plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims, because the VCAA had 
not changed the benefit-of-the-doubt doctrine); and Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Factual Background

A review of the veteran's service medical records indicates 
that he was found clinically within normal limits at his pre-
induction physical examination in February 1964.  The veteran 
was found qualified for induction in to active service.

A "Clinical Record Cover Sheet" dated in October 1965 
indicates that the veteran was assigned to Company B, 15th 
Medical Battalion, and injured his left ankle while playing 
football in the An Khe, Vietnam, area.

The veteran stated that he was in good health at his 
separation physical examination in April 1966 and reported no 
pertinent medical history.  Clinical evaluation of the 
veteran was entirely within normal limits, and he was found 
qualified for separation.

A review of the veteran's service personnel records indicates 
that he served in Vietnam from August 1965 to April 1966.  
His principal duty during this period was as a Dental 
Assistant.  He served with Company C, 15th Medical Battalion, 
1st Cavalry Division, in Vietnam from September 1965 to 
October 1965, and with Company B from October 1965 to March 
30, 1966.  He was awarded the Vietnam Service Medal.

When he filed his claim for service connection for PTSD in 
July 2002, the veteran stated that he had incurred PTSD 
during service in Vietnam.  Attached to this claim was a copy 
of a March 1995 Social Security Administration (SSA) appeals 
decision granting the veteran's Social Security disability 
benefits claim due to severe chronic obstructive pulmonary 
disease, hypertension, chest pain, ischemia, obesity, 
lumbosacral strain, left knee pain, and depressive disorder.  
SSA concluded that the veteran had been disabled since 
October 8, 1993.

On VA outpatient PTSD examination in September 2002, the 
veteran complained of having no ambition, a lack of energy, 
and stated that he was isolative.  He reported experiencing 
insomnia, flashbacks of war-related content, nightly 
nightmares of war-related content, avoidance, intrusive 
memories of Vietnam, poor concentration, hypervigilance, 
difficulty modulating his anger, and a high degree of daily 
distress.  The veteran stated that he had not been treated 
for psychiatric problems during service.  He stated that he 
had served as a dental technician and medic for eight months 
in Vietnam.  The VA examiner stated that the veteran's 
"overall level of traumatic stress exposure while in combat 
was high, severe, and frequent."  

The veteran reported the following in-service stressors: 
witnessing the self-immolation of a monk in An Khe, Vietnam, 
in 1965, evacuating a severely wounded colonel whose head had 
been "blown off" to the hospital as a medic, treating 
multiple soldiers injured by "bungee stick wounds that were 
infected because there was urine at the end of the bungee 
sticks," treating multiple amputees, receiving and removing 
dead soldiers from the field whose bodies were bloated and 
full of maggots, receiving multiple mortar attacks and 
incoming fire from the enemy, and participating in multiple 
firefights and witnessing deaths of fellow soldiers and enemy 
soldiers while in An Khe, Vietnam.  The veteran stated that 
he had been assigned to the 15th Medical Battalion, 1st 
Cavalry Division, and had served in Pleiku, Vong Song, and Da 
Nang, Vietnam.  The veteran also stated that, following 
service, he had worked as a clerk at the stock market from 
1966 to 1993 but had not worked since becoming disabled in 
1993.  He reported that he was "a loner," he lived by 
himself, he had no relationships, and his activity and 
leisure pursuits were limited to watching the television and 
eating.  He also reported experiencing suicidal ideation but 
had no plans or intent.  The VA examiner stated that the 
veteran's current psychosocial functioning status was rather 
impaired due to his emotional condition which was service-
connected to the veteran's wartime experiences.  

Mental status examination of the veteran in September 2002 
revealed difficulty completing full thoughts, particularly 
when discussing Vietnam-related content.  He reportedly 
experienced flashbacks and saw shadows that were not there.  
The VA examiner concluded that met the criteria for post-
traumatic stress disorder.  The veteran's Global Assessment 
of Functioning (GAF) score was 45, indicating serious 
symptoms or any serious impairment in social, occupational, 
or school functioning.  The diagnoses included severe PTSD.

On a completed VA PTSD Questionnaire received at the RO in 
December 2002, the veteran stated that he had been assigned 
to Company B, 15th Medical Battalion, 1st Cavalry Division, in 
Vietnam from October 1965 to April 1966.  He stated that he 
had been stationed in An Khe, Vietnam, and had seen a monk 
set himself on fire and burn to death.  He also stated that 
he saw a lot of bungee stick wounds and many dead, dying, and 
wounded soldiers.

In a letter dated in February 2003, H.H.S., M.D., stated that 
the veteran had been enrolled as an outpatient in the VA PTSD 
treatment program since March 2000.  He had presented with a 
long history of insomnia, depression, unprovoked 
irritability, loneliness, an inability to tolerate being 
around people, an exaggerated startle response, and extreme 
anxiety when he encountered anything or anyone that reminded 
him of his Vietnam service experiences.  This VA physician 
stated that the veteran had been drafted in to the U.S. Army 
and had been trained as a medic.  The veteran had volunteered 
to go to Vietnam and had served there from 1965 to 1966 in a 
mobile army surgical hospital (M.A.S.H.) unit in the central 
highlands of Vietnam.  "It is well documented that this area 
was the source of many operations by the military and that 
there were an enormous number of casualties.  The death and 
dying that [the veteran] witnessed continues to be [a] source 
of his mental anguish."  The VA examiner concluded that 
there had not been a significant change in the veteran's 
condition and that it remained guarded.

In a statement received at the RO in March 2003, the veteran 
stated that he had served for 8 months in Vietnam as a medic 
with Company B, 15th Medical Battalion, 1st Cavalry Division.  
He stated that one of the first wounds he had witnessed was 
seeing a colonel getting his head blown apart.  He also 
stated that he had seen a monk set himself on fire after 
pouring gasoline over himself in the town of An Khe, Vietnam, 
and that the monk had not screamed while burning alive.  He 
stated further that he had seen "blood, wounded, and death 
continuously."

In a statement attached to his April 2003 Notice of 
Disagreement with the currently appealed rating decision, the 
veteran contended that he had served with Company B, 15th 
Medical Battalion, 1st Cavalry Division, in Vietnam.  He 
stated that he had volunteered to go to Vietnam and had been 
trained as a medic during basic training and had received on-
the-job training as a dental assistant.  The veteran stated 
further that, "Being one of the first units [in Vietnam], we 
did little or no dental work.  We work[ed] as medics [and] 
saw lots of dead and wounded soldiers."  He stated that his 
base camp had been at An Khe, Vietnam, although he had 
participated in campaigns at Bong Song and Pleiku, Vietnam.  

Attached to the veteran's VA Form 9 (substantive appeal) 
received at the RO in June 2003 was information concerning 
the 1st Cavalry Division obtained by the veteran from the 
Internet.  A review of this information indicates that the 
1st Cavalry Division was involved in the Pleiku campaign 
beginning on October 29, 1965, and the troopers destroyed two 
regiments of a North Vietnamese division while participating 
in 35 days of continuous air mobile operations.  The 1st 
Cavalry Division was then awarded the first Presidential Unit 
Citation given to a division in Vietnam.

In a letter dated in February 2004 and submitted directly to 
the Board, H.H.S., M.D., stated that the veteran had served 
as a combat medic in a M.A.S.H. unit in Vietnam.  The veteran 
had a long history of psychological problems dating back to 
his return from Vietnam in 1966.  The veteran's memories of 
his Vietnam service continued to be a major source of his 
inability to adjust to civilian life.  The veteran 
experienced recurring bouts of depression, guilt at being 
unable to save many of the soldiers that he treated, 
survivor's guilt, panic attacks, avoidance, irritability, and 
intrusive memories related to his Vietnam experiences.  The 
veteran's service representative waived RO jurisdiction in 
the first instance over this letter.


Analysis

The veteran and his service representative essentially 
contend on appeal that he is entitled to service connection 
for post-traumatic stress disorder (PTSD) because he has a 
diagnosis of PTSD based on his claimed in-service stressors.

At the outset, the Board observes that, under the laws 
administered by VA, service connection may be granted for a 
disability resulting from disease or injury incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2003).  Service connection 
may be granted on the basis of a post-service initial 
diagnosis of a condition, when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.

The Board also observes that service connection for PTSD 
requires: (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2003); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy, and the claimed stressor is related to that 
combat, his lay testimony alone may establish the occurrence 
of the claimed in-service stressor in the absence of clear 
and convincing evidence to the contrary, provided that the 
claimed in-service stressor is consistent with the 
circumstances, conditions, or hardships of his service.  
38 C.F.R. § 3.304(f) (2003).  See Cohen v. Brown, 10 Vet. 
App. 128 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court noted 
that the evidence necessary to establish the existence of a 
recognizable stressor during service will vary depending on 
whether or not the appellant was "engaged in combat with the 
enemy" under 38 U.S.C.A. § 1154(b) (West 2002) and 38 C.F.R. 
§ 3.304 (2003).  In other words, an appellant's bare 
assertions that he "engaged in combat with the enemy" are not 
sufficient, by themselves, to establish this fact.  If the 
determination of combat status is affirmative, then (and only 
then), a second step requires that the appellant's lay 
testimony regarding claimed stressor must be accepted as 
conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the appellant's testimony is found to be 
"satisfactory," e.g., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki, 6 Vet. App. at 98.

In the instant case there is no evidence, other than the 
veteran's contentions, that he served in combat.  Thus, there 
are no indicia of combat and the provisions of 38 U.S.C.A. § 
1154 (West 2002) do not apply.  Therefore, the claim for 
service connection for PTSD in this appeal must be decided 
based upon the question of whether the in-service stressors 
reported by the veteran and relied upon by the medical 
professionals diagnosing PTSD occurred, as substantiated by 
credible supporting evidence.  That question involves both 
consideration of the facts as presented and the credibility 
of the evidence contained in the instant record.  The Court 
has held that, "[i]t is the duty of the BVA as the fact 
finder to determine credibility of the testimony and other 
lay evidence."  Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).

In the instant case, the veteran reported combat stressors to 
the VA examiner such as being a combat medic, being involved 
in multiple firefights, receiving mortar attacks and incoming 
fire on base and while on the helicopters, as well as seeing 
a monk immolate himself in front of the town in 1965, and 
seeing a colonel get his head blown off.  However, when asked 
to provide specific information concerning his stressors to 
the RO in the PTSD questionnaire, he merely reported seeing 
dead, wounded and sick people, described the types of illness 
and injuries, and reported seeing the monk immolate himself 
in front of the town.  He provided no specific or approximate 
dates, despite being advised to do so. 

A review of the veteran's service personnel records confirm 
that the veteran served as a dental assistant with Company B 
and C, 15th Medical Battalion, 1st Cavalry Division, in 
Vietnam between September 1965 and March 30, 1966.  However, 
his DD Form 214 shows only the receipt of the Vietnam Service 
Medal.  Likewise, his personnel records show no other 
decorations, and do not show that the veteran participated in 
any campaigns.  

Other than the veteran's statement that he really did not 
serve as a dental assistant, but was actually a medic, there 
is no evidence to support his stressors.  The Board notes 
that the stressors reported to the VA examiner largely 
centered around his participation in combat as a medic, while 
his response to the stressor letter provided no such 
accounts.  

As noted above, service connection for PTSD requires credible 
supporting evidence that the stressors occurred.  The Board 
finds the lack of any combat citations or medals, or even 
campaign medals, probative in this regard.  The veteran has 
presented no evidence supporting his contention that he was a 
combat medic in Vietnam.  While the veteran's personnel 
records do note he was a medical corpsman from July to 
September 1964, prior to going to Vietnam, he was not sent to 
Vietnam as a medic, but as a dental assistant.  

Moreover, the veteran has not provided sufficient information 
with which to verify stressors capable of verification.  In 
that regard, U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) would not be able to verify the fact that 
he did not serve as a dental technician, nor would it be able 
to verify that the veteran saw and treated dead and wounded.  
USASCRUR would also be unable to verify the self-immolation 
of a monk in town.    

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2003).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102 (2003).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  

Here, there is no credible supporting evidence of the 
veteran's claimed stressors, nor has he provided sufficient 
information to verify those stressors capable of 
verification.  Further, the Board finds the lack of any 
combat citations, campaign medals, or any medals other than 
the Vietnam Service Medal more probative to the issue of 
whether the stressors occurred than the unsupported 
statements from the veteran and his physicians that he served 
as a combat medic with a M.A.S.H. unit.  See Cohen, 10 Vet. 
App. at 145 ("An opinion by a mental health professional 
based on a postservice examination of the veteran cannot be 
used to establish the occurrence of the stressor.")

Accordingly, as the Board finds there is no evidence the 
veteran engaged in combat, and no credible supporting 
evidence that his claimed in-service stressors actually 
occurred, there is no basis upon which the claim for service 
connection can be granted.  

In reaching the conclusions, above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



